An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                   NO. COA13-565
                          NORTH CAROLINA COURT OF APPEALS

                                 Filed: 15 April 2014


IN THE MATTER OF:
                                              Mecklenburg County
A.F.                                          No. 11 JB 212


       Appeal by juvenile from orders entered 3 July 2012 and 8

October 2012        by Judge Regan A. Miller in Mecklenburg County

District Court.       Heard in the Court of Appeals 21 November 2013.


       Attorney General Roy Cooper, by Assistant Attorney General
       Lora C. Cubbage, for the State.

       Don Willey for juvenile-appellant.


       GEER, Judge.


       A.F.,    a    juvenile,      appeals    from     a   disposition       order

committing him to the Department of Juvenile Justice following

his    violation     of    the   terms   of   his   probation     after    he   was

adjudicated delinquent.           The juvenile's sole argument on appeal

is that the trial court's written finding that the juvenile has

a history of "AWOL behavior" does not constitute a "compelling

reason" within the meaning of N.C. Gen. Stat. § 7B-2605 (2013)
                                       -2-
sufficient to justify the denial of his release pending his

appeal of his disposition order.

      Because      the   juvenile    has   failed      to   make     any      argument

regarding the underlying disposition order, he cannot show that

he   was    prejudiced    in   any   way   by   the   denial    of      his    release

pending an appeal that he has effectively abandoned.                           In any

event, we hold that under the facts of this case, the trial

court's written finding complied with N.C. Gen. Stat. § 7B-2605.

Accordingly, we affirm.

                                      Facts

      On 19 September 2011, the juvenile entered an admission to

three class H felonies and a misdemeanor and was adjudicated

delinquent.        He was sentenced as a level two offender and placed

on probation for 12 months.            On 6 December 2011, the juvenile

admitted to committing financial card transaction theft and was

again      adjudicated    delinquent.           By    request      of    the     court

counselor, no disposition was entered.                  Instead, the juvenile

continued     on     probation   according      to    the   terms       of     the   19

September 2011 disposition order.

      On 31 May 2012,          the juvenile's court counselor filed a

motion for review alleging that the juvenile had violated the

terms and conditions of his probation by leaving his foster home

without cause or permission on 27, 28, and 30 May 2012 and by
                                         -3-
being suspended from school.          At the hearing on 3 July 2012, the

juvenile admitted to the violations.                 The trial court entered an

adjudication order finding that the juvenile had violated the

terms of his probation, but the court continued the disposition

on the motion for review in order to monitor the juvenile's

behavior and determine if remaining in the community was in his

best interest.

    Pending the next hearing and entry of a disposition on the

motion for review, the court ordered the juvenile to continue to

abide by the terms of his probation.                 In addition to the written

order, the judge specifically warned the juvenile during the

hearing that if he violated the terms and conditions of his

probation, including leaving his foster home without permission,

he would be detained and sent to training school.

    Two   months    later,     on    7    September      2012,   the    juvenile's

foster mother requested to have the juvenile removed from her

home due to his disrespectful behavior, constant AWOL, threats,

and accusations that her husband, the foster father, had pushed

the juvenile.      The juvenile was placed in a different foster

home on 28 September 2012.

    At    the    disposition    hearing         on     the   motion    for    review

conducted on 8 October 2012,              the   trial court considered the

juvenile's   predisposition         report,     risk    assessment,     and   needs
                                         -4-
assessment    and    heard     the      testimony       of    the    juvenile,         the

juvenile's    biological        mother       and       father,      and   the        court

counselor.    The court counselor recommended that the juvenile's

"probation be terminated unsuccessful or [he] be sent to the

Youth Development Center."             The court counselor's report noted

that    although     the     juvenile       had    been      doing    well      in    his

therapeutic foster care placement, the juvenile, following the 3

July 2012 hearing, began engaging in negative behaviors and on

two occasions "went AWOL," leaving the home without permission

and going to the Relatives, an emergency shelter for teens.

       At the close of the hearing, the trial court indicated it

would impose a level three disposition and "go ahead and commit

him into the custody of the Department of Juvenile Justice."

The juvenile gave oral notice of appeal, but did not request

release pending appeal.         The same day, 8 October 2012, the court

filed a written disposition and commitment order.

       The court filed an amended disposition order on 16 October

2012.      The     amended     order     stated        the    juvenile       had      been

adjudicated delinquent on 19 September 2011 for felony breaking

and entering and indicated that this constituted a violent or

serious    offense    for     which     a      level     three      disposition        was

authorized under N.C. Gen. Stat. § 7B-2508 (2013).                           The court

ordered that the juvenile be committed to the Department of
                                        -5-
Juvenile Justice and Delinquency Prevention for a minimum period

of six months and an indefinite commitment thereafter not to

extend past the juvenile's 18th birthday.

                                    Discussion

      The juvenile's sole argument on appeal is that the trial

court   did     not    make   sufficient      findings   regarding      why    the

juvenile's release was denied pending appeal.               N.C. Gen. Stat. §

7B-2605 provides:

                 Pending disposition of an appeal, the
            release of the juvenile, with or without
            conditions, should issue in every case
            unless the court orders otherwise.        For
            compelling reasons which must be stated in
            writing, the court may enter a temporary
            order affecting the custody or placement of
            the juvenile as the court finds to be in the
            best interests of the juvenile or the State.

(Emphasis added.)

      "In other words, pending his appeal the juvenile must be

released      unless   the    judge    enters    a   written    order    to     the

contrary, stating the reasons for commitment pending appeal."

In re Bass, 77 N.C. App. 110, 117, 334 S.E.2d 779, 783 (1985).

In this case, the judge marked box number three on the Appellate

Entries form indicating that "[r]elease of the juvenile pursuant

to G.S. 7B-2605 is denied."              In the space provided to note

"[c]ompelling reasons," the judge wrote "juvenile has a history

of   AWOL   behavior."        The     juvenile   contends      that   his     "AWOL
                                          -6-
behavior" does not constitute a "compelling reason" sufficient

to justify his commitment pending his appeal.

      The    juvenile      cannot,    however,         show    that      he      has    been

prejudiced by this alleged error.                     This Court has recognized

that although "juveniles should be afforded the protection of

each of the procedural safeguards provided by the North Carolina

Juvenile    Code[,]"    the      burden   is     on   the     juvenile      to    show    "a

reasonable possibility that a different result would have been

reached" but for the error.               In re Bass, 77 N.C. App. at 115,

334 S.E.2d at 782.

      In Bass, the juvenile argued, as in this case, that he

should have been released pending appeal because the trial court

failed to enter a proper order setting out compelling reasons

for not releasing the juvenile during his appeal.                           Id. at 117,

334 S.E.2d at 783.          Although this Court acknowledged that the

trial    court    failed    to    enter    the    required         order,     the      Court

concluded that the juvenile had failed to show any prejudice.

Id.     The Court pointed out that the trial court's disposition

ordered     the   juvenile's      commitment      based       on   two    independent,

alternative grounds.          Id.    Since the juvenile had challenged on

appeal only one of those grounds, the unchallenged ground --

violation of probation -- required that he remain committed even
                                           -7-
though he had appealed the other ground, an adjudication of

delinquency based on larceny.              Id.

    Similarly, here, the juvenile has not made any arguments in

his brief regarding the underlying adjudication and disposition

orders.      He    has,     effectively,         abandoned      his    appeal   of   the

underlying    disposition         order,    N.C.R.       App.    P.    28(b)(6),     and,

therefore, his commitment is valid pursuant to that unchallenged

order.    The juvenile's argument is circular: he contends that

the trial court erred in failing to release him pending his

appeal of the trial court's failure to release him pending his

appeal.   Not surprisingly, the juvenile has failed to cite any

authority or make any other showing that he was prejudiced by

the alleged error given his abandonment of any challenge to the

underlying disposition order.

    In    any     event,     we   hold     that    the    trial       court's   written

finding that the "juvenile has a history of AWOL behavior" is

sufficiently compelling given the record in this case.                                The

juvenile cites no case suggesting otherwise.

    The juvenile, citing only In re J.J., 216 N.C. App. 366,

717 S.E.2d 59 (2011), argues that "AWOL behavior" amounts to

nothing more than a finding of direct contempt, which is not a

"compelling       reason"    under   N.C.        Gen.    Stat.    §    7B-2605.       The

juvenile, however, misconstrues the holding of In re J.J.                          In In
                                            -8-
re    J.J.,   the        trial   court,    at    the    close    of    the     disposition

hearing,      orally       denied    release      of    the    juvenile      pending    his

appeal.       216 N.C. App. at 375, 717 S.E.2d at 66.                           The trial

court then entered a secure custody order and as the basis for

that    secure      custody      order,     checked      the    box     finding       direct

contempt      by    the     juvenile.       Id.    at    376,    717    S.E.2d     at   66.

Neither the order nor the Appellate Entries form contained any

other     written         findings    of    compelling         reasons       for   denying

release.      Id.

       On appeal, this Court noted that there was no evidence in

the     record      to    support    a     finding      of    direct     contempt       and,

therefore, concluded that the trial court had failed to meet the

requirements of N.C. Gen. Stat. § 7B-2605.                      Id.     Thus, the order

was vacated because the sole written finding -- direct contempt

-- was not supported by the record.                      The Court did not address

whether direct contempt would suffice as a compelling reason had

the finding been supported by the record.                      Id.

       Here, in contrast, the record supports, and the juvenile

does not challenge, the finding that the juvenile has a history

of AWOL behavior.           The juvenile's AWOL behavior was the basis of

his    probation         violation   in    May    2012    which       caused    his   court

counselor to file a motion for review.                          At the 3 July 2012

hearing, the court continued the case to give the juvenile a
                                      -9-
chance to demonstrate why remaining in the community would be in

the juvenile's best interest.         The court specifically warned the

juvenile that a condition of his release was that he stay in his

placement and that if he left without permission, he would be

detained.     Nevertheless, after the 3 July 2012 hearing, the

juvenile    left    his   placement     without    cause    or   permission,

repeating   his    AWOL   behavior.     Under     these   circumstances,   we

cannot say that the juvenile's history of AWOL behavior was not

a compelling reason to deny the juvenile's release pending his

appeal within the meaning of N.C. Gen. Stat. § 7B-2605.


    Affirmed.

    Judges STEPHENS and ERVIN concur.

    Report per Rule 30(e).